DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 2-12, 15, 16, and 32-34 in the reply filed on April 25, 2022 is acknowledged.  The traversal is on the ground(s) that independent claim 17 of Group II has been amended to recite that the inlet opening and the outlet opening face a common direction, and therefore the basis for the restriction set forth paragraph 8 of the Office action is no longer relevant.  This is not found persuasive because the reason as additionally set forth in paragraph 9 of the restriction requirement mailed on March 15, 2022 still exists and therefore the requirement for restriction is valid for the reasons set forth therein.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17, 20, 22-25, 27-31, and 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 25, 2022.
This application is in condition for allowance except for the presence of claims 17, 20, 22-25, 27-31, and 35-37 directed to an invention non-elected with traverse in the reply filed on April 25, 2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Specification
The disclosure is objected to because of the following informalities: Paragraph [48] of the specification lacks a period at the end thereof.  
Appropriate correction is required.
Allowable Subject Matter
Claims 2-12, 15, 16, and 32-34 are allowed.
The prior art of record fails to disclose or suggest the water reservoir as defined by independent claim 2, including the inlet conduit for pressurized breathable air entering the water reservoir and an outlet conduit for humidified, pressurized breathable air exiting the water reservoir for delivery to the patient, wherein at least a portion of the inlet conduit overlaps with at least a portion of the outlet conduit when the water reservoir is in an operational configuration and viewed from above, wherein the inlet conduit forms an inlet opening and the outlet conduit forms an outlet opening, wherein the inlet opening and the outlet opening face a common direction, and wherein each of the inlet conduit and the outlet conduit extends towards an interior of the water reservoir.
Conclusion
This application is in condition for allowance except for the following formal matters set forth in paragraphs 2-5 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/6-4-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776